Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	The phraseology “configured to” is utilized throughout claims 1 and 3-10.  However, this language does not invoke Section 112(f) interpretations because they are always associated with sufficient structure to take them out of such interpretations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 19-20, on line 2 of claim 19 and line 3 of claim 20, the language “the first sheath” or “the third sheath” lacks antecedent basis from intervening claim 17 or base claim 16.  For this reason, the claims are rendered indefinite.
	Regarding claim 21, the claim is indefinite because it depends from a non-existent claim 29.  Since its scope cannot be determined, the claim will not be evaluated on its merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venbrux (US 5,443,497).  Venbrux anticipates the claim language where:
The extravascular bypass kit as claimed the percutaneous prosthetic by-pass graft (10) of Venbrux (see Figures 1-2 and column 2, line 38 to column 3, line 28);
The upstream bypass stent as claimed is the proximal stent (12) of Venbrux;
The upstream bypass inlet as claimed is the inlet (17);
The first upstream bypass outlet as claimed is the outlet (24);
The second upstream bypass outlet as claimed is outlet (18);
The downstream bypass stent as claimed is the distal stent (14);
The first downstream bypass outlet as claimed is outlet (29);
The downstream bypass outlet as claimed is outlet (32), and
The capability of providing fluid communication between the downstream bypass outlet and the upstream bypass inlet as claimed is provided by the central member or tube (16).

    PNG
    media_image1.png
    413
    957
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    811
    media_image2.png
    Greyscale


Regarding claim 2, the second downstream bypass inlet as claimed is element (30) of Venbrux.
Regarding claim 3, the Applicant is directed to see Figure 1 of Venbrux.

Regarding claim 5, the Applicant is directed to see Figure 1 and column 2, lines 53-54 of Venbrux.
Regarding claim 6, the Applicant is directed to see Figure 1 where the tube is the central member (16) of Venbrux.
Regarding claim 7, the sheath as claimed is the hollow member (39).
Regarding claim 9, the Applicant is directed to see column 5, lines 37-61 of Venbrux where the second sheath is on the other side of the occlusion as hollow member (39).
Regarding claim 16, the Applicant is directed to see the previously cited portions of Venbrux that teaches the steps of the claimed method.
Regarding claim 20, the third sheath as claimed is one of the hollow members (39) of Venbrux.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Venbrux (US 5,443,497) in view of Maginot (US 7,100,617).
Regarding claims 8 and 19, Venbrux meets the claim language as explained in the Section 102 rejection supra but Venbrux does not disclose a balloon, more specifically, a balloon capable of stopping blood flow.  However Maginot teaches that it was known to the same art of endeavor to utilize balloons as part of the bypass delivery kit where the balloon(s) is/are capable of stopping blood flow to the operative site; see Figures 3-8, column 4, lines 11-29 and column 7, line 57 to column 8, line 60.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a balloon end on the delivery device (39) of Venbrux as a way to reduce blood loss during the procedure.
Regarding claim 10 and dependent claims 11-15 and 18, Venbrux discloses two sheaths for the delivery of the device (10) but not a third sheath as claimed.  However, Maginot from the same art of endeavor teaches that it was known to utilize various sheaths to deliver different portions of the multi-component bypass device; see Figures 3-8, 14, and 25-33).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a third sheath to deliver the Venbrux device so that different size portions could be mixed and matched at the time of the operation to better match the actual needs of a particular patient.

Regarding claim 18, Maginot teaches the claimed method of contralateral axis such that the claimed method would have been considered clearly obvious to an ordinary artisan as a teaching to Venbrux.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Evans et al (US 5,755,772) is cited because it was not recognized by the OCR software as set forth on the earlier filed PTO-1449 form.  Blum (US 4,230,119) is cited because it has a balloon tipped catheter used to prevent blood loss during a bypass procedure.  Donaldson (US 2,935,068) is cited because it teaches that bypass procedures like the one claimed in the present application where well known to the art many years ago.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774